Citation Nr: 1116610	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-14 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date for Survivors' and Dependents' Educational Assistance (Chapter 35) beyond February 3, 2005. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 until September 1970.  The appellant claims as his spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a  determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

The appellant testified before the undersigned Veterans Law Judge in April 2009.  The transcript of the hearing is of record.


FINDINGS OF FACT

1. Survivors' and Dependents' Educational Assistance eligibility was established on January 27, 1995, and the Veteran was notified of that determination on February 3, 1995.

2. The delimiting date for the use of the Survivors' and Dependents' Educational Assistance benefits was February 3, 2005.



CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond February
 3, 2005 for Survivors' and Dependents' Educational Assistance benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the appellant in March 2006 and June 2010 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the appellant was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was readjudicated with the issuance of a Supplemental Statement of the Case in January 2011.  Neither the appellant nor her representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the appellant's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of her claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  In this case VA has obtained records of the Veteran's treatment and has sought records from the appellant of her employment history.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record, including testimony provided at a April 2009 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Benefits Sought on Appeal

The appellant is seeking an extension of the delimiting date for payment of educational assistance benefits; so-called "Chapter 35 benefits."  Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) (West 2002); 38 C.F.R. § 21.3021(a)(3)(i) (2010).

Under the rule regarding the payment of educational assistance benefits to a veterans' spouse under Title 38 of the U.S. Code, Chapter 35, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3046(a) (2010).

Educational assistance shall not exceed 10 years after one of the following last occurs: (A) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) The date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; (C) The date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3021(a) (2010).

In spite of the above, however, the 10-year delimiting period may be extended if the eligible spouse: (1) applies for the extension within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 (b)(2) (West 2002); 38 C.F.R. § 21.3047(a)(i-iv) (2010).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c) (2010).

In June 1990 a decision of the Board denied the Veteran increased ratings for residuals of compression fractures of the lumbar spine and for posttraumatic stress disorder (PTSD).  In October 1995, that decision was vacated by the Court of Veterans Appeals (Court) and remanded for additional development and adjudication.

A January 1995 rating decision by the RO granted an increased rating for the Veteran's service-connected PTSD, entitlement to total disability benefits based on individual unemployability, and basic eligibility to Chapter 35 benefits.  As a result of this decision, the Veteran's combined rating was increased to 80 percent effective January 6, 1993 and 90 percent January 22, 1993.  Chapter 35 benefits were established from January 6, 1993.  On February 3, 1995 the Veteran was notified by letter that individual unemployability had been granted as had eligibility to Chapter 35 benefits.

In June 1995 the Veteran submitted a claim for an earlier effective date for his total rating due to individual unemployability.  Because the vacated June 1990 Board decision included the issue of entitlement to an increased rating for PTSD, the Veteran's representative argued in February 1996 that the effective date of the award of individual unemployability was still a live issue dating back to the Veteran's 1988 claims regarding his low back and PTSD.

In March 1996 the Board addressed the issues of ratings and effective dates relating to the low back and PTSD.  These matters were remanded to the RO for additional development pursuant to the Court's October 1995 orders.

In February 1997, the RO issued a rating decision granting an effective date of May 13, 1986 for TDIU.  The July 1997 letter sent to the Veteran described the rating decision of February 1997, and included a pamphlet entitled "Summary of Education Benefits" which explained the Chapter 35 educational assistance available to the Veteran's son and the appellant, his wife.

In June 2005 VA received documentation from the appellant requesting payment of educational benefits under Chapter 35.  The RO denied the request, and found that the appellant's delimitating date had been reached in February 2005, thus placing her outside of the window of availability for educational benefits under Chapter 35.  

In August and October 2005 the appellant submitted a statement including a notice of disagreement with VA's determination.  She further stated that, due to the Veteran's service-connected disabilities, combined with the unique medical needs of her two young children with celiac disease, she had been unable to pursue ongoing education.  As her first child was now in grade school, however, she was preparing to begin a five year PhD program to which she had already been accepted.

In September 2005 VA informed the appellant that her request for an extension of her delimiting date was denied.  In June 2009 the Board remanded the matter for additional development.  Pursuant to these orders, the RO asked the appellant to supply information regarding the dates during which she could not attend school due to a disability, and what jobs, if any, she held during this period of disability.  The Board is aware that the RO's June 2010 letter referred to "your disability," however given her statements of record, the evidence shows that the appellant understood that the information being sought included the Veteran's disability as well.

In January 2011 the appellant submitted a letter to VA which repeated her arguments in support of her claim.  The appellant did not directly address the above questions relating to when she became unable to attend to attend schooling or what occupations, if any, that she held during that period.

The appellant has made two primary arguments.  First she challenges that the 10 year period of eligibility began in 1995.  Secondly, she argues that even if the delimiting date had been reached, she is eligible for an extension as she was prevented from initiating or completing the chosen program of education due to the physical or mental disabilities of the Veteran and her children.

The Board begins by analyzing the appellant's second argument.  The Veteran is entitled to service-connection for PTSD, lumbar spine fracture, pelvic adhesions, thoracic spine fractures, facial scars, mandible fracture, vertigo and bilateral hearing loss.  He is entitled to special monthly compensation and is considered unemployable.  His combined level of service connection is 90 percent, effective December 1986.  The appellant has also stated that her children require special care and attention due to celiac disease.  

The Board has reviewed statements submitted by the appellant, but does not find sufficient evidence has been presented to validate her claim that she has been "prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period" due to the physical or mental disabilities of her husband or children.  See 38 C.F.R. § 21.3047(a)(1)(ii) (2010).

Though the Board agrees with the appellant that the disabilities preventing her from an educational program need not be her own disabilities, there is nonetheless no reason to believe that in ten years since she was informed of her eligibility for Chapter 35 benefits, that she was unable to initiate or complete an educational program of her choosing due to the Veteran's or her children's disabilities.

The Board has also considered the appellant's primary argument - that the 10-year period of eligibility has not yet expired.  In support of this claim, she points to the fact that the Board's 1990 decision denying increased ratings for service-connected disabilities was vacated by the Court.  Although this is true, the initial establishment of TDIU - the basis of the appellant's Chapter 35 eligibility - was by operation of a January 1995 rating decision by the RO.  That rating decision was not overturned by the Court or any other authority.  That the effective date of TDIU remained in flux until a rating decision of February 1997 does not change that it had nonetheless been established in 1995.  Furthermore, the Veteran was notified of Chapter 35 eligibility by way of a letter in February 1995.  Since the issuance of that notice, the appellant's eligibility has not changed.  

Again, the beginning date of the 10-year period of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is either the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3046(a) (2010).  In this case, the effective date of the Veteran's rating is in 1986, while the date of notification is 1995.  The date more advantageous to the appellant is clearly 1995, and hence that is the date on which such eligibility is found to have begun.

Based on the foregoing, the Board finds that entitlement to Chapter 35 benefits arouse in 1995, and an extension of the delimitating date of eligibility to Chapter 35 educational benefits is not warranted.  While the Board is sympathetic toward the appellant, the law is dispositive in this matter, and the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c) (West 2002). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists."  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Board has considered the judicial holding in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply to the appellant's claim to extend the delimiting date.  In that case, the issue revolved around 38 U.S.C.A. § 3512(b)(1), which addresses when the 10-year delimiting period will expire.  There are three dates beyond which educational assistance may not be provided.  38 U.S.C.A. § 3512(b)(1) (West 2002)

In Ozer, the spouse had been granted educational assistance benefits based upon the RO's determination that the veteran had a service-connected disability that was permanent in nature.  See also 38 U.S.C.A. § 3512(b)(1)(A) (West 2002).  VA had found that the spouse's eligibility had expired, since 10 years had passed since the RO had determined that the veteran had a service-connected disability that was permanent in nature.  However, the United States Court of Appeals for Veterans Claims (Court) noted that, under the provisions of 38 U.S.C.A. § 3512(b)(1), educational assistance eligibility shall not exceed 10 years "after whichever of the following last occurs."  Over a dissent, the Court interpreted the statute as meaning that the specified occurrences both were following the veteran's death, and that the 10-year period did not begun to run as to cases in which the veteran was still alive.

The Ozer decision functionally granted Chapter 35 eligible spouses an unlimited delimiting period for benefits, by way of a the Court's interpretation of the operative regulatory language of Chapter 35.  The Court rendered the Ozer decision on February 6, 2001.  Subsequently, the United States Congress has changed the law under 38 U.S.C.A. § 3512.  See Public Law No 107- 103, § 108, 115 Stat. 985 (Dec. 27, 2001).  This change in the law addresses the eligibility of a spouse or surviving spouse for educational assistance under Chapter 35 of Title 38, United States Code, who files a claim after December 27, 2001.  In effect, the applicable provisions of Public Law 107-103 invalidated the Ozer decision, at least as to claims brought after that date.

The applicable provisions of Public Law 107-103, codified under 38 U.S.C.A. § 3512, in effect provide that for all eligibility decisions which are made on or after December 27, 2001, spouses are entitled to a 10-year delimiting period, in which they may, upon first becoming eligible, use Chapter 35 benefits.  The delimiting date is determined as if the Ozer decision never existed.  While the law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to an unlimited delimiting period provided under Ozer, the appellant does not fall under this finite category.  In this case, the appellant submitted her claim after December 27, 2001, the delimiting period has already run and the individual is no longer eligible for benefits.  As such, the provisions of Ozer are not applicable.

The Board notes that under 38 U.S.C.A. § 5110(g), a claimant who is awarded compensation benefits pursuant to a liberalizing law or VA issue may be entitled to benefits prior to the date of her application for benefits.  In this case, while the Board concedes that a change in law has occurred, such change was not liberalizing, but restricting.  Furthermore the appellant seeks a later, not earlier, grant of eligibility for Chapter 35 benefits.  Thus the provisions of § 5110(g) are not for application in the immediate case.

The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An extension of the delimiting date beyond February 3, 2005, for benefits under the provisions of Chapter 35, Title 38, United States Code, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


